DETAILED ACTION
Reasons for Allowance
Claims 2-20 are allowed.
Claim 1 is cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 2: the prior art didn’t suggest or teach the claimed invention with “a first inter-layer insulating film including a first part and a plurality of first protrusions, the first part provided between the first interconnects adjacent to each other in the second direction, the first part extending in the first direction, the first protrusions provided between the variable resistance films adjacent to each other in the second direction, the first protrusions extending from the first part to the second interconnects in the third direction, the first protrusions arranged in the first direction; and
a second inter-layer insulating film provided on a periphery of the variable resistance films arranged in the second direction, the second inter-layer insulating film separated from a portion between the variable resistance films adjacent to each other, the second inter-layer insulating film including a second part and a plurality of second protrusions, the second part extending in the first direction, the second protrusions extending from the second part to the second interconnects in the third direction, the second protrusions arranged in the first direction, a length of the second protrusions in the third direction being less than a length of the first protrusions in the third direction.” in combination with the other elements of the claim.  
Regarding independent claim 11: the prior art didn’t suggest or teach the claimed invention with “a first inter-layer insulating film including a first part, a first protrusion and a second protrusion, the first part provided between the first interconnect and the second interconnect in the second direction, the first part extending in the first direction, the first protrusion provided between the first variable resistance film and the third variable resistance film in the second direction, the first protrusion extending from the first part to the third interconnect in the third direction, the second protrusion provided between the second variable resistance film and the fourth variable resistance film, the second protrusion extending from the first part to the fourth interconnect in the third direction; and
the second inter-layer insulating film including a second part, a third protrusion and a fourth protrusion, the second part extending in the first direction, the third protrusion extending from the second part to the third interconnect, the third protrusion adjacent to the third variable resistance film in the second direction, the fourth protrusion extending from the second part to the fourth interconnect, the fourth protrusion adjacent to the fourth variable resistance film in the second direction, lengths of the third and fourth protrusions in the third direction being less than lengths of the first and second protrusions in the third direction.” in combination with the other elements of the claim.  
Dependent claims 3-10 and 12-20 are allowed by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815